
	
		I
		111th CONGRESS
		1st Session
		H. R. 3572
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2009
			Mr. Alexander
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide a cost-of-living increase for Social Security
		  benefits for 2010 of 2.9 percent.
	
	
		1.Short titleThis Act may be cited as the
			 COLA Assistance Act of
			 2009.
		2.Social Security
			 cost-of-living increase of 2.9 percent for 2010Notwithstanding any provision of section
			 215(i) of the Social Security Act (42 U.S.C. 415(i)) to the contrary—
			(1)for purposes of
			 such section 215(i), the applicable increase percentage (as defined in section
			 215(i)(1)(C) of such Act) with respect to the base quarter (as defined in
			 section 215(i)(1)(A)(i) of such Act) in 2009 shall be deemed to be 2.9 percent;
			 and
			(2)for purposes of such section 215(i) (and
			 any provision of law cross-referring to such section 215(i) or otherwise
			 providing for increases based on increases occurring under such section
			 215(i)), the increase under section 215(i)(2)(A)(ii) of such Act resulting from
			 the application of this section shall be deemed to be an increase under such
			 section 215(i) and not a general benefit increase.
			
